  Case: 1:20-cv-00752-SJD-KLL Doc #: 4 Filed: 10/27/20 Page: 1 of 3 PAGEID #: 23



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

SAMUEL HOFFMEYER,                                       Case No. 1:20-cv-752
     Plaintiff,
                                                        Dlott, J.
        vs.                                             Litkovitz, M.J.

OHIO DEPARTMENT OF                                      ORDER AND REPORT
CORRECTIONS, et al.,                                    AND RECOMMENDATION
      Defendants.

        Plaintiff, an inmate housed at the Lebanon Correctional Institution, brings this pro se civil-

rights action alleging a violation of his constitutional rights. (Doc. 1).

        Prior to filing the instant action, plaintiff filed a similar complaint in Hoffmeyer v.

Director, No. 1:20-cv-637 (Dlott, J.; Bowman, M.J.) (S.D. Ohio), which remains pending. Both

complaints stem from the same alleged incidents. Further, although submitted as a new lawsuit,

the complaint in the instant action is styled “(Addendum to Complaint)” (Doc. 1, at PageID 5)

and appears to be intended as an addendum to the complaint in Case No. 1:20-cv-637.

        Accordingly, it is RECOMMENDED that the instant action be dismissed because it is

duplicative of the prior action. The Supreme Court has recognized that “considerations of ‘[w]ise

judicial administration, giving regard to conservation of judicial resources and comprehensive

disposition of litigation,’” have given rise to the general principle that duplicative litigation in the

federal court system is to be avoided. Colorado River Water Conservation Dist. v. United States,

424 U.S. 800, 817 (1976) (quoting Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180,

183 (1952)). The District Court, therefore, has the inherent power to dismiss an action when it is

duplicative of another action pending in the federal court. See, e.g., Baldwin v. Marshall & Ilsley

Fin. Corp., No. 1:11-cv-804, 2011 WL 7499434, at *4 (S.D. Ohio Nov. 23, 2011) (Litkovitz,

M.J.) (and numerous cases cited therein), adopted, 2012 WL 869289 (S.D. Ohio Mar. 14, 2012)

(Weber, J.). Such power should be exercised in this case. Cf. id.; see also Ball v. Obama, 1:13-
  Case: 1:20-cv-00752-SJD-KLL Doc #: 4 Filed: 10/27/20 Page: 2 of 3 PAGEID #: 24




cv-204, 2013 WL 2153967, at *2, *5 (S.D. Ohio May 16, 2013) (Barrett, J.; Litkovitz, M.J.)

(dismissing duplicative complaint at screening stage); Catchings v. Fry, No. 12-2305-JDT-TMP,

2013 WL 3433145, at *3 (W.D. Tenn. July 8, 2013) (holding that complaint containing

allegations that “were fully addressed in . . . prior orders of dismissal” was duplicative and thus

subject to dismissal at screening stage).

       However, because it appears that plaintiff intended to file the underlying complaint as an

addendum to the complaint in Case No. 1:20-cv-637, the Clerk of Court is hereby DIRECTED

to file the complaint in this action as an addendum to the complaint in Hoffmeyer v. Director,

No. 1:20-cv-637 (Dlott, J.; Bowman, M.J.) (S.D. Ohio).

                           IT IS THEREFORE ORDERED THAT:

       The Clerk of Court is DIRECTED to file the complaint in this action as an addendum to

the complaint in Hoffmeyer v. Director, No. 1:20-cv-637 (Dlott, J.; Bowman, M.J.) (S.D. Ohio).

                       IT IS THEREFORE RECOMMENDED THAT:

       1. This action be DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith,

and therefore, deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



Date: 10/26/2020
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge



                                                  2
  Case: 1:20-cv-00752-SJD-KLL Doc #: 4 Filed: 10/27/20 Page: 3 of 3 PAGEID #: 25




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


SAMUEL HOFFMEYER,                                    Case No. 1:20-cv-752
    Plaintiff,
                                                     Dlott, J.
       vs.                                           Litkovitz, M.J.

OHIO DEPARTMENT OF
CORRECTIONS, et al.,

                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).
